DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
The status of the claims for this application is as follows.  
Claims 1-4 and 6-22 are currently pending.

Claim Objections
Claim 5 is objected to because claim 5 is missing. To advance prosecution, missing claim 5, hereafter, is being treated as if the applicant has canceled it. 
In applicant’s next filing of claims, the claims must include claim 5 with the appropriate status identifier of canceled.
  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 was considered by the examiner.

Drawings
The drawings were received on 06/30/2021.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-22 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by FR 2191694, (hereinafter, FR-694).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).



    PNG
    media_image1.png
    598
    653
    media_image1.png
    Greyscale


Re Clm 1: FR-694 discloses a downpipe fitting (1001 and 1002, se Figs. 1-4 and the Fig. above) for coupling between a top and a bottom of a rain gutter downpipe, said downpipe fitting comprising: a first part (1001) having an inlet at one end (the end to the left), said inlet being sized and shaped to couple with a first section of said downpipe above said downpipe fitting; a second part (1002) having an outlet at one end (the end down and to the right), said outlet being sized and shaped to couple with a second section of said downpipe below said downpipe fitting; a rotatable joint (the joint illustrated in Fig. 3) joining the other end of said first part to the other end of said second part (see above), said rotatable joint comprising one of an annular ridge and an annular groove on one of said other ends (see Fig. 3), and the other of said annular ridge and said annular groove on the other one of said other ends (see fig. 3); and a flow path (the path through 1001 and 1002) for rainwater through said downpipe fitting from said inlet to said outlet via said rotatable joint (the path through 1001 and 1002); wherein rotation of said second section of said down pipe about a longitudinal axis defined by said downpipe fitting is decoupled from said first section of said downpipe by said rotatable joint (FR-694 has all of the claimed structural limitations above and with sufficient force applied the structure of FR-694 is made to or is capable of rotation of said second section of said down pipe about a longitudinal axis defined by said downpipe fitting is decoupled from said first section of said downpipe by said rotatable joint).  
Re Clm 2: FR-694 discloses wherein said rotatable joint comprises a snap fit connection, wherein the other ends snaps over one another (see above).  
The recitation “snaps over” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 3: FR-694 discloses wherein said annular groove snaps over said annular ridge (see above).  
The recitation “snaps over” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 4: FR-694 discloses wherein said annular groove is substantially c-shaped (substantially c-shaped being interpreted as any shape having an arch) in cross-section.  
Re Clm 6: FR-694 discloses wherein said annular ridge has a rounded portion (at is apex or trough) in cross-section, configured to be retained by said c-shaped annular groove (see above).  
Re Clm 7: FR-694 discloses wherein said annular ridge extends laterally outward from said other end (the reduced diameter at the other end) perpendicular to said longitudinal axis (see Fig. 3).  
Re Clm 8: FR-694 discloses wherein said first part (1001) comprises said annular groove, and said second part (1002) comprises said annular ridge (see Fig. 3).  


    PNG
    media_image2.png
    254
    642
    media_image2.png
    Greyscale

Re Clm 10: FR-694 discloses wherein said first part comprises at least one transition portion (2002, at the base of the ridge) between said inlet end and said other end (see above).  
Re Clm 11: FR-694 discloses wherein said first part comprises a pair of transition portions (2002, at the base of the ridge and 2001, at the base of the ridge) between said inlet end and said other end; and wherein a region of reduced cross-sectional area (at 2003) is sandwiched between said pair of transition portions (see above).  
Re Clm 12: FR-694 discloses wherein said second part comprises at least one transition portion between said outlet end and said other end (similar to that illustrated above for said first part).  
Re Clm 13: FR-694 discloses wherein said second part comprises a pair of transition portions between said outlet end and said other end; and wherein a region of reduced cross-sectional area is sandwiched between said pair of transition portions (similar to that illustrated above for said first part).  


    PNG
    media_image3.png
    236
    893
    media_image3.png
    Greyscale


Re Clm 14: FR-694 discloses further comprising: a first transition portion (3001, at the base of the ridge) between said inlet and said rotatable joint (see above); and a second transition portion (3002, at the base of the ridge) between said rotatable joint and said outlet (see above); wherein said rotatable joint has a reduced cross-sectional area (at 3003) as compared to a cross-sectional area of said inlet, or said outlet (see above).  
Re Clm 15: FR-694 discloses wherein said second section of said downpipe comprises an elbow for discharging said rainwater (any one of the elbow sections linked to and below 1002, see above, or the three elbow sections linked to and below 1002, see above).  
Re Clm 16: FR-694 discloses wherein said elbow is configured to discharge said rainwater at a fixed angle relative to said longitudinal axis (said elbow is made to or is capable of discharging rainwater at a fixed angle relative to said longitudinal axis).  
Re Clm 17: FR-694 discloses wherein said elbow is an articulating elbow configured to discharge said rainwater at a variable angle relative to said longitudinal axis (said elbow is an articulating elbow that is made to or is capable of discharging rainwater at a variable angle relative to said longitudinal axis).  
Re Clm 18: FR-694 discloses wherein said second section of said down pipe is integrally formed with said second part (see above). 
Re Clm 19: FR-694 discloses wherein said second part comprises an elbow for discharging said rainwater (any one of the elbow sections linked to and below 1002, see above, or the three elbow sections linked to and below 1002, see above).  
Re Clm 20: FR-694 discloses wherein said elbow is configured to discharge said rainwater at a fixed angle relative to said longitudinal axis (said elbow is made to or is capable of discharging rainwater at a fixed angle relative to said longitudinal axis).  
Re Clm 21: FR-694 discloses wherein said fixed angle is about 90 degrees (about 90 degrees being defined as plus or minus 80 degrees, see above, the three elbow sections linked to and below 1002 forming the fixed angle).  
Re Clm 22: FR-694 discloses wherein said elbow is an articulating elbow configured to discharge said rainwater at a variable angle relative to said longitudinal axis (said elbow is an articulating elbow that is made to or is capable of discharging rainwater at a variable angle relative to said longitudinal axis).  

The following is an alternative interpretation of claim 1 for the rejection of claim 9.

Re Clm 1: FR-694 discloses a downpipe fitting (1001 and 1002, se Figs. 1-4 and the Fig. above) for coupling between a top and a bottom of a rain gutter downpipe, said downpipe fitting comprising: a first part (1001) having an inlet at one end (the end to the left), said inlet being sized and shaped to couple with a first section of said downpipe above said downpipe fitting; a second part (1002) having an outlet at one end (the end down and to the right), said outlet being sized and shaped to couple with a second section of said downpipe below said downpipe fitting; a rotatable joint (the joint illustrated in Fig. 3) joining the other end of said first part to the other end of said second part (see above), said rotatable joint comprising one of an annular ridge and an annular groove on one of said other ends (see Fig. 3), and the other of said annular ridge and said annular groove on the other one of said other ends (see fig. 3); and a flow path (the path through 1001 and 1002) for rainwater through said downpipe fitting from said inlet to said outlet via said rotatable joint (the path through 1001 and 1002); wherein rotation of said second section of said down pipe about a longitudinal axis defined by said downpipe fitting is decoupled from said first section of said downpipe by said rotatable joint (FR-694 has all of the claimed structural limitations above and with sufficient force applied the structure of FR-694 is made to or is capable of rotation of said second section of said down pipe about a longitudinal axis defined by said downpipe fitting is decoupled from said first section of said downpipe by said rotatable joint).  
Re Clm 9: FR-694 discloses wherein said first part comprises said annular ridge, and said second part comprises said annular groove.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US-0244446-A, US-0445250-A, US-20050155660-A1, US-20040119288-A1, US-20140117661-A1, JP-08158564-A, US-4798028-A, US-6273634-B1, and US-5673519.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
10/06/2022

/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679